Citation Nr: 1209297	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  09-27 622	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio





THE ISSUE

Entitlement to service connection for sleep apnea.





ATTORNEY FOR THE BOARD

S. Heneks, Counsel





INTRODUCTION

The Veteran served on active duty from December 2003 to December 2007.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefit sought on appeal.  

In May 2011, the Board remanded claims for service connection for sleep apnea and bilateral hearing loss.  A January 2012 rating decision granted service connection for bilateral hearing loss and tinnitus effective December 27, 2007.  Therefore, the claim for bilateral hearing loss is no longer in appellate status.  

As the Board is granting the claim on appeal, it is not necessary to discuss whether the directives of the remand were substantially complied with as any error would not prejudice the Veteran.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Sleep apnea has been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection for sleep apnea on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for sleep apnea.  

In his March 2008 claim, the Veteran stated that he has had sleep apnea since November 2004 but has never been treated.  He first experienced sleep problems in November 2004 and at the time of his claim always had problems sleeping and wakes up in the night gasping for air.  He reported that he was told by family members that he stops breathing in the night.  In April 2008, the Veteran added that he felt his sleep apnea was due to stressful deployment situations and lack of sleep while in training.  He also stated that he was told by military doctors that he probably had sleep apnea.  

The Veteran's service treatment records do not contain any findings, treatment, or diagnoses of a sleep problems, sleep disorder, or sleep apnea.  On his September 2005 post deployment report, the Veteran marked "no" when asked if had symptoms of still feeling tired after sleeping.  He also reported "no" when asked the same question after his second deployment on his January 2007 post deployment report.  On his November 2007 separation report of medical history, he marked "no" when asked if he had frequent trouble sleeping.  In summary, the Veteran specifically denied sleep related problems when if he had them during his service.  Therefore, sleep problems, to include sleep apnea, was not shown during the Veteran's military service.

The first evidence of sleep apnea was the Veteran's post-service claim.  The Veteran is competent to report that he had difficulty sleeping since November 2004 and that he wakes up gasping for air.  He is also competent to report that family members have told him that he stops breathing at night.  However, he is not competent to report that he has sleep apnea, as that is a diagnosis to be made by someone with proper medical training and expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Even though the Veteran is competent to report that he has had difficulty sleeping since service, the Board must assess the credibility of his self report.  As reflected above, the Veteran specifically denied sleep related problems when asked during his military service, which contradicts his current reports that he has.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  

However, the Board finds an April 2008 VA examination report instructive on this matter.  Dr. A.B.S., VA examiner, indicated that she received both CPRS and the Veteran's claims file in the course of her examination.  She stated under current treatment that the Veteran was initially given prazosin and Zoloft to help with PTSD and sleep disorder but the Veteran noted that they did not help with the sleep disorder.  In May 2008, VA neuropsychologist Dr. J.T.K. recorded that the Veteran had two head injuries while in the service.  Dr. J.T.K. stated that per Dr. R's neurological examination, the Veteran had no signs of neurological dysfunction that are consistent with residua from TBI.  Dr. R felt that the Veteran did suffer TBI, but that he fortunately does not have lasting sequelae.  However, it was felt that he did have a sleep disorder that might be improved by prazosin, to reduce his nightmares and agitated sleep.

Dr. J.T.K. went on to note that per CRPS, the Veteran carried the diagnosis of sleep disturbance and endorsed the cognitive complaints of needing to reply on reminder notes, finding reminder notes are not helpful, needing frequent reminders from others, remembering what he has read, remembering what people have said to him after some time has elapsed, etc.  The Board observes that Dr. R's report is not of record.  It appears that there may be VA records that have not been associated with the claims file.  Nevertheless, the Board will rely on the examiners' reports of what is in the Veteran's VA treatment records for purposes of this decision.

After considering the April 2008 and May 2008 VA examination reports, it appears that although he was found not to have lasting sequelae from an in-service TBI, the Veteran does have memory related problems.  The Board observes that one of his head injuries occurred in January 2007 around the time of his second post-deployment questionnaire when he marked "no" when asked if he still felt tired after sleeping.  It is possible that the Veteran was experiencing the effects of the TBI at that time.  On the contrary, he still reports memory related problems, making it difficult to determine if his in-service denials of sleep problems should be afforded more probative value than his current report that he has had such problems since service.

In October 2011, the Veteran had a sleep study which provided a diagnosis of moderate sleep apnea.  The Veteran reported sleep problems while in the military but the examiner noted that no documentation was found in the claims file.  The Veteran complained of daytime tiredness even after a night of sleep.  He indicated that his family had witnessed his snoring and apnic periods.  The examiner concluded that it was at least as likely as not that the Veteran's recently diagnosed obstructive sleep apnea is related to his period of service.  The Veteran's complaints by history of loud snoring and witnessed apnic periods by his family and individuals in the military are consistent with the current diagnosis.  

The probative value of this opinion turns on whether the Board finds the Veteran's self reported history to be credible.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993)(The Board is not bound to accept medical opinions that are based on history supplied by the veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.)  The Board finds that after resolving all reasonable doubt in favor of the Veteran that his self reports of loud snoring and apnic episodes since service are credible.  In turn, the Board finds the October 2011 VA examiner's opinion highly probative because it is based on a complete examination of the Veteran, review of the claims file, sleep study, and consideration of the Veteran's self reports.  Therefore, there is a positive opinion in support of the claim and no persuasive evidence against the claim.  Accordingly, service connection is granted.  38 C.F.R. § 3.303.  



ORDER

Entitlement to service connection for sleep apnea is granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


